Case 17-35115        Doc 42     Filed 04/16/19     Entered 04/16/19 13:52:32          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 35115
         Tanessa Stephenson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/27/2017.

         2) The plan was confirmed on 06/11/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/08/2018.

         5) The case was Dismissed on 10/22/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-35115         Doc 42   Filed 04/16/19     Entered 04/16/19 13:52:32                Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $3,120.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $3,120.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $1,783.54
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $140.40
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,923.94

 Attorney fees paid and disclosed by debtor:                $500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim       Principal      Int.
 Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
 ATG Credit LLC                Unsecured           85.00           NA              NA            0.00       0.00
 CAPITAL BANK                  Unsecured          167.00           NA              NA            0.00       0.00
 Capital One Auto Finance      Unsecured       6,958.00            NA              NA            0.00       0.00
 Capital One Bank              Unsecured       2,411.00       2,411.33        2,411.33           0.00       0.00
 CAPITALONE                    Unsecured          143.00           NA              NA            0.00       0.00
 CHOICE RECOVERY               Unsecured          250.00           NA              NA            0.00       0.00
 COMENITY BANK/CARSONS         Unsecured          127.00           NA              NA            0.00       0.00
 Department Of Education       Unsecured      48,513.00     49,103.38        49,103.38           0.00       0.00
 Drivers Solutions Inc         Unsecured       1,500.00       5,211.57        5,211.57           0.00       0.00
 Gottlieb Memorial Hospital    Unsecured           33.61           NA              NA            0.00       0.00
 Illinois Tollway              Unsecured          250.00           NA              NA            0.00       0.00
 Medicredit Inc                Unsecured       1,574.68            NA              NA            0.00       0.00
 OneMain Financial             Unsecured       2,333.52       1,983.52        1,983.52           0.00       0.00
 Quantum3 Group                Unsecured          320.00        320.62          320.62           0.00       0.00
 Resurgent Capital Services    Unsecured          161.00        235.02          235.02           0.00       0.00
 Santander Consumer USA        Unsecured             NA       6,156.12        6,156.12           0.00       0.00
 Santander Consumer USA        Secured        16,431.00     16,606.12        10,450.00      1,020.66     175.40
 SOUTHERN COL                  Unsecured          228.00           NA              NA            0.00       0.00
 SYNCB/OLD NAVY                Unsecured          189.00           NA              NA            0.00       0.00
 Village of Melrose Park       Unsecured          400.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-35115        Doc 42      Filed 04/16/19     Entered 04/16/19 13:52:32             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,450.00          $1,020.66           $175.40
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $10,450.00          $1,020.66           $175.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $65,421.56               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,923.94
         Disbursements to Creditors                             $1,196.06

 TOTAL DISBURSEMENTS :                                                                       $3,120.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
